NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   May 29, 2007

                                      Before

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

No. 03-2891

UNITED STATES OF AMERICA,                  Appeal from the United States District
    Plaintiff-Appellee,                    Court for the Northern District of
                                           Illinois, Eastern Division.
      v.
                                           No. 01 CR 891
DANIEL FLORES,
    Defendant-Appellant.                   Charles R. Norgle, Sr.,
                                           Judge.

                                    ORDER

       Daniel Flores appealed his sentence of 175 months’ imprisonment for
distributing cocaine, 21 U.S.C. § 841(a)(1), contending, among other things, that the
district court misapprehended its authority, post-United States v. Booker, 543 U.S.
220 (2005), to depart from the sentencing range recommended by the sentencing
guidelines. Because Flores failed to raise this argument before the district court
and only plain error review was available, we ordered a limited remand under
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), so the district court could
state whether it would have imposed the same sentence had it known the guidelines
were advisory. See United States v. Rodriguez & Flores, Nos. 03-2523 & 03-2891,
slip op. at 4 (7th Cir. July 15, 2006) (unpublished order). The district court since
has replied in the affirmative; indeed, the fact that Flores’s 175-month sentence
falls below the properly calculated guidelines range of 188 to 235 months
No. 03-2891                                                                 Page 2

demonstrates the court’s awareness that it was not bound by the guidelines. Flores
has not filed with us a challenge to the reasonableness of his sentence, and our
independent review of the district court’s order and the record uncovers nothing to
suggest unreasonableness. See 18 U.S.C. § 3553(a); United States v.
Gama-Gonzalez, 469 F.3d 1109, 1110-11 (7th Cir. 2006).
                                                                         AFFIRMED.